Title: To Thomas Jefferson from William Jones, 6 August 1825
From: Jones, William
To: Jefferson, Thomas


Most Honourable and respected sage,
Hertford N. C.
the 6th Augt 1825
Permit me to interrupt your repose so far as to make some enquiry respecting your seminary of Education at Charlottesville in the Vicinity of your Residence. I have a Son now at Oxford whose Intelect is Judged to be promising, having a very slender Education myself such only as a common country school would afford 35 years past I am not capable of Judging the boys capacity with that accuteness which otherwise I might do. I am prepared however to state that his amiable disposition and moral conduct is very rarely exceled by boys of his age &c—The inquiry intended to trouble you with is the sum necessary pr Annum for board in a Respectable and moral House, Tuition, and the probable amount including all charges, and the necessary preparation or Course of Studies before he can enter to advantage &c—I believe he is now commencing Greek and is about 14 years of age—I am in limited circumstances and not able to undergo unnessary expences but am willing to afford my son every facillity in my power &c—one  inducement for sending him to your seminary is that he has been somewhat afflicted with the Rheumatism and Mr Joseph B Littlejohn with whom he lives advised me to send him to the sulpher Springs a few weeks on trial &c—I should not have intruded myself upon your notice had I been acquainted with the caracter of any individual near Charlotteville beside yourself, Your Friendly advise in reply to the above will be thankfully recd byyour Humble ServtWilliam Jones